Citation Nr: 1637751	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.
The Veteran presented testimony at a Decision Review Officer (DRO) hearing in March 2015.  A transcript is of record.

Although the Veteran's March 2009 claim specifically claimed only service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding, the Board has recharacterized the claim as reflected on the title page. 
The Board also notes that, in a March 2015 rating decision, the RO denied service connection for tinnitus and bilateral hearing loss as the evidence submitted was not new and material.  That same month, the Veteran filed a Notice of Disagreement (NOD) with the March 2015 rating decision.  The Agency of Original Jurisdiction (AOJ) acknowledged receipt of the NOD by way of an April 2015 letter and informed the Veteran that he could select to have a DRO review the case.  He was also informed that additional development might take place and if the appeal could not be granted, the AOJ would issue a statement of the case.  As the AOJ has acknowledged receipt of the NOD and additional action is pending at the AOJ, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, a remand for these issues is not warranted at this time. 
FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran does not meet the criteria for a diagnosis of PTSD.

3.  The Veteran's diagnosed major depression did not begin during, or for several years after, his active duty service, and is not otherwise related to his service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including PTSD and major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.15(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a 

section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In the present case, required notice was provided by a letter dated in September 2009, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) . Service treatment records and post-service VA treatment records have been obtained.

As discussed in detail below, the Veteran was also provided with a VA examination in July 2011, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability. Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's diagnosed psychiatric disorders are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f). Effective August 4, 2014, 38 C.F.R. § 4.125(a) requires a diagnosis which conforms to the DSM-5 (Diagnostic and Statistical Manual of Mental Disorders).  However, prior to that date, the regulation required a diagnosis consistent with the DSM-IV. Because the Veteran filed his current claim prior to August 2014, in affording all benefit of the doubt to the Veteran, the Board finds a diagnosis under DSM-IV or DSM-5 shall fulfill the requirements of 38 C.F.R. § 4.125 (a).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Psychiatric Disorder

The Veteran maintains that he has a psychiatric disorder that is related to service.  Specifically, in a March 2009 statement, the Veteran reported that between March and June 1972, he was a patient at the NRMC in Portsmouth (for hearing loss) and witnessed numerous other patients (soldiers) that had returned from the war in Vietnam.  He indicated that he witnessed the cleaning of wounds, crying and screaming, and patients asking to die.  

The Board notes that VA regulations provide that if the veteran was engaged in combat with the enemy, and his claimed stressor is related to that combat, then the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as there is not clear and convincing evidence to the contrary. 
38 C.F.R. § 3.304 (f)(2).  In this case, the Veteran has not reported that he was in combat during service.  The Veteran has indicated that he served in Guantanamo Bay, Cuba as a postal clerk.  See e.g. July 2011 VA examination report; see also DD Form 214.  Therefore, the evidence does not establish that the Veteran was exposed to combat during his active duty service, and 38 C.F.R. § 3.304 (f)(2) does not apply. 

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304 (f) (2015); Pentecost v. Principi, 16 Vet. App. 124 (2002).  Additionally, the Board notes that in 2010, VA amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor in some situations.  38 C.F.R. § 3.304 (f).  However, this added paragraph of relaxed standards only applies "if a stressor claimed by the veteran is related to the veteran's fear of hostile military or terrorist activity."  38 C.F.R. § 3.304 (f)(3). 

In this case, the Veteran has reported that he has PTSD because he was treated and hospitalized for an ear issue at a naval hospital during service (a non-combat-related stressor).  He stated that he was placed on an open ward with persons who had returned from Vietnam.  The Veteran indicated that he had nightmares related to these experiences.  See July 2011 VA examination report and Veteran's statement dated in March 2009.  This stressor statement does not include the fear of hostile military or terrorist activity.  As such, the standard for establishing the required in-service stressor under 38 C.F.R. § 3.304 (f)(3) has not been met. 

Nonetheless, service treatment records confirm that the Veteran was admitted in September 1972 at a Naval Hospital in Orlando, Florida.  The Veteran was treated for an ear infection and slowly recovered.  Based on this evidence, the Board finds that the Veteran's claimed in-service stressor (witnessing injured service-members during his stay at the Naval hospital) is corroborated by his service treatment records as they reveal that he was admitted to the Naval hospital-where it is reasonable to conclude that other patients were being treated.  

Despite the establishment of the Veteran's in-service non-combat stressor, the Board finds that the competent, credible, and probative evidence of record weighs against a finding of a current PTSD diagnosis.    

In this regard, service treatment records are absent for any complaints, diagnoses, or treatment for a psychiatric disorder during service.  In a November 1974 report of medical examination, a clinical psychiatric evaluation was normal.  Therefore, service treatment records do not reflect he developed symptoms of any psychiatric disorder during his active duty service.

Following service separation, the Veteran filed other claims for service connection, but did not mention psychiatric symptoms at any time prior to his March 2009 claim.  For example, in July 1992, the Veteran filed a claim for service connection for left ear hearing loss.  In August 2011, he filed another claim for a lung condition.  In May 2003, the Veteran filed claims for service connection for right and left ear hearing loss, tinnitus, and hepatitis C.  At no time during the filing of these previous claims did the Veteran mention symptoms of a psychiatric disorder.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a psychiatric disorder, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a psychiatric disorder in service and a lack of symptomatology at the time he filed the other claims.  Accordingly, his failure to include psychiatric disorders in his previous claims provides evidence against his assertions now that he experienced psychiatric symptoms since his active duty service.

Post-service VA treatment records reflect that the Veteran was treated for alcoholism and cocaine dependence since 1978.  See e.g., February 1998 VA treatment record.  

In a March 2003 VA mental health assessment, it was noted that the Veteran had never been treated for mental illness.  He specifically denied depression, anxiety, or a thought disorder.  It was also noted that there were no symptoms of PTSD.

In a September 2005 VA treatment record, the Veteran was noted to have a history of alcohol abuse for 35 years and crack cocaine abuse for 30 years.  There was no indication of a psychiatric diagnosis.

In a following September 2005 VA Mental Health Psychology note, the Veteran was being evaluated for the need to refer him to the mental health clinic for possible evaluation for PTSD (non-combat type).  During the evaluation, the Veteran reported that he was raised in a "dysfunctional family" and reported many beatings from his alcoholic father.  He also reported seeing a number of post-service car accidents coupled with a number of deaths.  The examiner indicated that the Veteran did not mention any stressors.  It was also noted that the Veteran did not meet the criteria for PTSD.  

In a February 2009 VA primary therapist note (in Virtual VA), it was indicated that much of the session was devoted to a discussion about the Veteran's focus in
treatment.  During the evaluation, the Veteran discussed how his symptoms of PTSD had been impacting his history of substance use; however, the Veteran was unable to fully articulate their connection.  The Veteran did report a lengthy history of trauma including: (1) witnessing the pain and physical wounds of soldiers being hospitalized when he was a patient in a Naval hospital and when he was a postal clerk at the same hospital; (2) assisting in the recovery of teenager's bodies who were involved in a motor vehicle accident when he was a police officer, 
(3) witnessing a friend who was electrocuted; (4) and witnessing a family member in a motor vehicle accident where he chose not to help her get out of the car, but called others to assist so he could make it to work on time.  The Veteran was unable to articulate specific symptoms associated with these traumatic experiences but did endorse the following symptoms: recurrent distressing dreams 2-3 times per week, distress with external cues that remind him of these traumas (particularly graphic TV shows), avoidance of thoughts and feelings associated with these traumas, and feelings of attachment and restricted range of affect, irritability, poor concentration and physiological reactivity (sweating) upon exposure to cues associated with the traumas.  

In a March 2009 VA treatment record (in Virtual VA), it was noted that the Veteran was admitted to the SATU (Substance Abuse Treatment Unit) in February 2009.  While in the program, the Veteran participated in group therapy.  In his individual therapy sessions, the Veteran was encouraged to consider, but had difficulty articulating, the relationship between his substance use history and his reported symptoms of PTSD.  It was noted that the Veteran was discharged to the Bath VAMC Domiciliary Program in March 2009.  During his treatment, he submitted an application to the Baltimore Dual Diagnosis Program, but was informed that he did not meet program admission criteria.  Diagnoses of cocaine and alcohol dependence were noted.  PTSD was specifically ruled out.  

In a separate March 2009 VA treatment record (in Virtual VA), the Veteran had a negative PTSD screening, but reported incidents of trauma both in the military and as a civilian.  The Veteran stated that he worked as a police officer and often had to attend accidents and saw things that stayed with him over the years.  A diagnosis of PTSD was not provided.  In a following April 2009 VA treatment record, the Veteran indicated a desire to attend a PTSD program; however, it was discussed that the Veteran did not meet the diagnosis of PTSD at that time.  Diagnoses of alcohol and cocaine dependence, depression, and anxiety were noted; however, opinions as to the etiology of these disorders were not rendered.

An April 2014 discharge summary from the Three Rivers Behavioral Health clinic indicates that the Veteran was admitted on an involuntary basis due to noncompliance with medications, per court order.  The Veteran reported depression, auditory hallucinations, and a history of PTSD.  After performing a final mental status examination, the Veteran was given discharge diagnoses of major depressive disorder and PTSD.  However, an opinion as to the etiology of these disorders was not provided.  

In a following March 2015 VA mental health note, it was noted that the Veteran presented for the management of depression and evaluation of drug abuse (in remission).  Further, it was indicated that the Veteran had been last seen in July 2015 after his release from Three Rivers clinic for substance abuse and PTSD.  A mental status examination was conducted and the following diagnoses were made: "PTSD/ depression/ drug abuse."

The Veteran was afforded a VA examination in July 2011.  During the evaluation, the Veteran reported that he had PTSD because he was treated and hospitalized by the Naval hospital for an infection.  He stated that he was placed on an open ward with persons who had returned from Vietnam.  The Veteran indicated that he had nightmares related to these experiences.  When asked about stressors in service, the Veteran reported that he served in Guantanamo Bay, Cuba as a postal clerk.  He reported an incident in which a vehicle was being fired at from the guard towers; however, the Veteran had some difficulty relating the specifics of this incident, and he did not specifically report fearing for his life during this incident.  

After performing a mental status examination, the July 2011 VA examiner diagnosed the Veteran with cocaine abuse and alcohol abuse (in remission), and depressive disorder.  The examiner further indicated that the Veteran did not consistently present with a diagnosis of PTSD related to any in-service stressor.  The examiner noted that the Veteran did present with a history of alcohol abuse and cocaine abuse, but these were not at least likely as not related to being in military service.  The examiner further opined that the Veteran's depressive disorder was likely related to his substance abuse history.  In support of this opinion, the examiner indicated that there were some inconsistencies in the Veteran's presentation as well as inconsistencies between information in the claims file and treatment records and his presentation during the evaluation.  The examiner discussed the Veteran's mental health history in detail, to include specific discussions of various VA treatment records.

The Board has considered all of the foregoing evidence, including both positive and negative diagnoses of PTSD by VA physicians.  The Board finds that, when considering the evidence as a whole, the more probative evidence establishes that the Veteran does not meet the criteria for a diagnosis of PTSD.  The VA physicians who diagnosed the Veteran with PTSD based their diagnoses, in part, on the Veteran's own reported history of having PTSD and did not relate his symptoms to any in-service stressors, to include whether his claimed PTSD was related to post-service traumatic incidents reported by the Veteran.  

Moreover, although the Veteran now maintains, pursuant to his claim for VA compensation benefits, that he has experienced PTSD symptoms as a result of in-service events, post-service treatment records are absent for complaints of PTSD symptoms for many years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  For example, and as noted above, in a March 2003 VA mental health assessment, more than 28 years following service separation, it was noted that the Veteran had never been treated for mental illness and he specifically denied depression, anxiety, or a thought disorder.  It was also noted that there were no symptoms of PTSD.  

Further, the Veteran has been inconsistent in his statements regarding his history, and therefore, his statements lack credibility and are of reduced probative value.  For example, during the July 2011 VA examination, the Veteran was asked specifically about trauma or abuse prior to military service and he denied experiencing any such trauma or abuse.  However, during the September 2005 VA Mental Health Psychology note, the Veteran reported that he was raised in a "dysfunctional family" and reported many beatings from his alcoholic father.  

In sum, the Board finds the July 2011 VA examination and opinion to be the most probative evidence of record regarding the Veteran's psychiatric diagnoses and their respective etiologies.  The examiner, who is a highly educated professional in her field, considered the Veteran's complete claims file, including the Veteran's history prior to service, during service, and following service separation.  The examiner discussed the Veteran's mental health treatment in detail and provided specific examples of the Veteran's inaccuracies in his statements.  The examiner performed a mental status examination and then, based on all the evidence, concluded that he did not meet the DSM-IV criteria for PTSD.  Based on these reasons, the Board finds the probative evidence establishes the Veteran did not meet the criteria for a diagnosis of PTSD at any point during the period on appeal.

The Veteran has been diagnosed with additional psychiatric disorders during the period on appeal, including major depressive disorder.  See e.g. July 2011 VA examination report.  However, the medical evidence does not contain any opinion relating the Veteran's currently diagnosed depressive disorder to his active duty service.  Further, the Veteran denied experiencing any symptoms of depression for many years following his separation from active duty service, as discussed above, and therefore the evidence does not establish this disorder began during, and continued since, his active duty service.  Moreover, the July 2011 VA examiner opined the Veteran's current depressive disorder was related to post-service drug and alcohol abuse, and not his active duty service. 

The Board has also considered that Veteran's statements regarding his belief that he has PTSD as a result of service.  As a lay person, the Veteran lacks the medical training and expertise needed to provide a complex medical opinion such as diagnosing a mental health condition and determining the etiology of an acquired psychiatric disorder.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); see also 38 C.F.R. § 4.125 (a).

Based on all the foregoing, the elements of service connection for a psychiatric disorder, including PTSD and depression, have not been met.  The evidence does not establish the Veteran met the diagnosis for PTSD.  His currently diagnosed major depression did not begin during, or for several years after, his active duty service, and was not otherwise related to his service.  Accordingly, service connection for an acquired psychiatric disorder is not established, and the Veteran's appeal is denied.




[Continued on Next Page]
ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


